Citation Nr: 0430870	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  92-21 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
undifferentiated type schizophrenia with PTSD, from February 
5, 1992, to March 14, 1995, and in excess of 30 percent from 
December 11, 1991, to February 4, 1992. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to October 
1970.

Originally, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for hypertension, and denied increased ratings for 
undifferentiated-type schizophrenia, residuals of gunshot 
wound to the left shoulder with fracture of the left humerus, 
and diminished radial nerve sensation over the dorsum of the 
left hand without motor impairment.

In December 1991, the veteran filed a claim for service 
connection for post-traumatic stress disorder (PTSD). The 
RO's April 1992 rating decision did not address that claim 
and denied an increased rating for schizophrenia.  In the 
September 1994 remand of this matter, the Board determined 
that the issues of service connection for PTSD and increased 
rating for schizophrenia were inextricably intertwined.  In a 
July 1998 rating decision, the RO granted service connection 
for PTSD, which, along with the veteran's service-connected 
disability from schizophrenia, was rated 70 percent 
disabling, effective March 14, 1995.

In February 1999, the Board granted service connection for 
hypertension.  The Board also assigned a schedular 50 percent 
evaluation for undifferentiated type schizophrenia with PTSD, 
effective from February 5, 1992 to March 14, 1995; and a 
schedular 100 percent evaluation for undifferentiated type 
schizophrenia with PTSD, effective from March 14, 1995.  The 
Board further denied an evaluation in excess of 20 percent 
for diminished radial nerve sensation over the dorsum of the 
left hand without motor impairment and an evaluation in 
excess of 40 percent for residuals of a gunshot wound to the 
left shoulder.  The veteran, in turn, appealed the Board's 
decision to the United States Court of Veterans Appeals (now 
known as The United States Court of Appeals for Veterans 
Claims) (Court).

In December 1999, the Court granted a joint motion for 
partial remand (filed by the parties); vacated that part of 
the Board's decision that denied an evaluation in excess of 
50 percent for undifferentiated type schizophrenia with PTSD, 
prior to March 14, 1995; and remanded the case to the Board 
for additional proceedings.  The Court also dismissed the 
veteran's appeal with respect to his claims for entitlement 
to an evaluation in excess of 20 percent for diminished 
radial nerve sensation over the dorsum of the left hand 
without motor impairment and for entitlement to an evaluation 
in excess of 40 percent for residuals of a gunshot wound to 
the left shoulder inasmuch as the veteran affirmatively 
withdrew these issues.  Furthermore, the Court noted that the 
grant of service connection for hypertension and the 
assignment of a schedular 100 percent evaluation for 
undifferentiated type schizophrenia with PTSD, effective from 
March 14, 1995, represented a full grant of benefits sought 
on appeal for both of these claims, and thus, these issues 
are not presently before the Board.  In September 2000, the 
Board remanded the issue of entitlement to an evaluation in 
excess of 50 percent for undifferentiated type schizophrenia 
with PTSD, prior to March 14, 1995, for further development.  

It should be noted that the Board decision of February 1999 
assigned a schedular 50 percent evaluation for 
undifferentiated type schizophrenia with PTSD, effective from 
February 5, 1992 to March 14, 1995.  The Board interpreted 
the Court decision of December 1999 as vacating that part of 
the Board's decision that denied an evaluation in excess of 
50 percent for undifferentiated type schizophrenia with PTSD, 
prior to March 14, 1995.  The Board therefore, upon remand, 
in a Decision dated December 2001, found no indication that 
the appellant had objected to the effective date of the 
assignment of the 50 percent evaluation for his psychiatric 
disorder, nor had reference been made to this in the Court 
proceedings or the joint motion, the Board felt at that time 
that the issue that remained as issued by the Court was the 
question of the veteran's entitlement to an evaluation in 
excess of 50 percent for the period from February 5, 1992 to 
March 14, 1995.

However, the Board notes that the Court, in a November 2002 
order, remanded the Board's December 2001 decision.  The 
joint motion on which that order was based, dated November 
2002, indicated that, as to the characterization of the 
remainder of the veteran's claim on appeal as being for the 
period from February 5, 1992 to March 14, 1995, it felt that 
the order vacating in part and remanding in part the prior 
Board decision was somewhat vague as to the exact time frame 
that was remanded in the prior Court decision, and requested 
that the Board should consider all evidence of record in 
deciding entitlement to an increase, without limiting its 
consideration of the evidence of between February 1992, and 
March 1995.  The Board points out however, that it believes 
that the Court, in December 1999, quite clearly indicated 
that it was not vacating that part of the Board's prior 
decision that granted a 100% rating for the veteran's 
schizophrenia with PTSD from March 14, 1995 to the present, 
when it indicated that a grant of 100% benefits from March 
15, 1995 constituted a full grant of benefits sought on 
appeal.  Because of this, and because consideration of any 
evidence dated later than March 14, 1995, would have no 
impact on the veteran's claim, as he has been in receipt of 
the maximum schedular evaluation since that time, the Board 
finds that any discussion of evidence dated after March 14, 
1995 would be moot.  However, the Board does concede that it 
would be more proper to consider the veteran's evaluation 
from the date of his claim, which was received on December 
11, 1991.  Thus, the Board believes the issue in appellate 
status is as listed above, and the Board will consider all 
relevant evidence from that time frame.  The Board notes that 
the veteran is free to file an earlier effective date for the 
grant of service connection for any of his service connected 
conditions, if he chooses to do so.

The Board also notes that this claim was again remanded by 
the Board in June 2003 for further development.  That 
development having been completed, this claim now returns 
before the Board.


FINDINGS OF FACT

1.	From December 11, 1991, to February 4, 1992, the 
veteran's service connected undifferentiated type 
schizophrenia with PTSD was manifested by symptomatology 
including the veteran's reporting feeling uncomfortable 
in crowds, and a diagnosis of severe PTSD; this 
symptomatology is consistent with a finding of 
considerable social and industrial impairment.

2.	From February 5, 1992, to March 14, 1995, the veteran's 
service connected undifferentiated type schizophrenia 
with PTSD was manifested by symptomatology including 
flashbacks, difficulty sleeping, and a blunted affect; 
this symptomatology is also consistent with a finding of 
considerable social and industrial impairment.

3.	The Diagnostic Codes in effect in 1995, for 
schizophrenia and PTSD, contain virtually identical 
criteria, concerning social and industrial impairment.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation of 50 percent, but no 
higher, for the veteran's service connected 
undifferentiated type schizophrenia with PTSD, from 
December 11, 1991, to February 4, 1992, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.132, Diagnostic Codes 9204, 9411 (1995).

2.	The criteria for an evaluation higher than 50 percent 
for the veteran's service connected undifferentiated 
type schizophrenia with PTSD, prior to March 14, 1995, 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Codes 9204, 9411 
(1995).

3.	Granting the veteran separate service connection for 
PTSD and schizophrenia would result in compensating the 
veteran twice for the same manifestations, which is 
barred under the law.  38 C.F.R. §§ 4.14, 4.132, 
Diagnostic Codes 9204, 9411 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

In this regard, the appellant was notified of the VCAA and 
what evidence the VA would obtain in several letters, to 
include a letter dated August 2003, and by virtue of the 
rating decisions dated March 2001, November 2000, August 
2000, July 1998, and April 1992, the Statement of the Case, 
numerous Supplemental Statements of the Case, the most recent 
one being dated in April 2004, numerous Board remands issued 
in this case, and Court decisions issue in December 1999 and 
November 2002.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  All available records have been obtained and 
associated with the claims folder.  The veteran has received 
an examination during the course of this appeal.

The Board notes that this August 2003 letter was mailed to 
the appellant subsequent to the appealed rating decision in 
violation of the VCAA and the VA has not specifically 
informed the veteran to provide any evidence in the 
claimant's possession that pertains to the claim as required 
by 38 C.F.R. § 3.159.  The Board, however, finds that in the 
instant case the appellant has not been prejudiced by this 
defect.  In this regard, the Board notes the appellant was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The veteran and his representative contend that an evaluation 
in excess of 50 percent for undifferentiated type 
schizophrenia with PTSD, prior to March 14, 1995, is 
warranted.  Specifically, the veteran contends that his 
schizophrenia and PTSD are separate disabilities, and 
entitled to separate ratings.

The Board notes that, in a September 2000 Board Remand, the 
question of whether the veteran was entitled to separate 
ratings for schizophrenia and PTSD was remanded for the RO to 
make a determination, in light of Esteban v. Brown, 6 Vet. 
App. 259 (1994).  In this regard, the report of an opinion of 
a VA physician dated December 2000, is of record.  This 
opinion indicated, in summary, that the veteran had two 
distinct psychiatric syndromes, which were separate, not 
duplicative in nature, not overlapping, and which, in the 
physician's opinion, required separate rating criteria.

However, the Board is also mindful of the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (1995), which indicates that 
the evaluation of the same disability or the same 
manifestations under different diagnosis is to be avoided.  
As the veteran's schizophrenia and PTSD have been found to be 
distinct disabilities, the question remains as to whether 
these disabilities have the same manifestations, such that a 
separate rating for each would be considered impermissible 
pyramiding under 38 C.F.R. § 4.14.

In this regard, the Board notes that the time period in 
question in this case is from December 1991 to March 1995 
(see Introduction above).  As such, the Board must look to 
the regulations in effect at that time, to determine whether 
the veteran, if receiving separate ratings for his 
schizophrenia and his PTSD, would be compensated for the same 
manifestations, and thus be improperly compensated.

Under Diagnostic Code 9204 of the VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.132 (1995), a 100 percent 
evaluation is warranted for undifferentiated schizophrenia 
with active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability.  A 70 percent 
evaluation is warranted with lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptability.  A 50 percent evaluation is warranted with 
considerable impairment of social and industrial 
adaptability.

Under Diagnostic Code 9411, for PTSD, a 100 percent 
evaluation for PTSD would be warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggravated energy resulting in profound retreat from 
mature behavior must be demonstrated.  The veteran must also 
be demonstrably unable to obtain or retain employment.  A 70 
percent evaluation for PTSD is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people are severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent evaluation for PTSD is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people are considerably impaired 
and by reason of the psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in a considerable industrial impairment.

In reviewing the criteria for ratings under Diagnostic Codes 
9204 and 9411, although these codes are worded slightly 
differently, it is clear that the criteria for both 
disabilities concern the veteran's social and industrial 
impairment.  In this regard, the Board notes that the 
language used in the criteria for ratings is virtually 
identical, e.g, for a 70 percent rating for schizophrenia, 
the criteria reads, in part, "severe impairment of social and 
industrial adaptability"; for a 70 percent rating for PTSD, 
the criteria reads, in part, "the ability to establish and 
maintain effective or favorable relationships with people are 
severely impaired... there is severe impairment in the 
ability to obtain or retain employment."  Similarly, a 50 
percent rating for schizophrenia requires considerable 
impairment of social and industrial adaptability, and a 50 
percent rating for PTSD requires that "the ability to 
establish or maintain effective or favorable relationships 
with people are considerably impaired and ....a considerable 
industrial impairment."  The criteria for rating 
schizophrenia and PTSD at any level, 100, 70, 50, 30, 10, and 
0 percent are virtually similar.

Thus, in the Board's opinion, the criteria for a rating for 
PTSD or schizophrenia, under the Diagnostic Codes in effect 
during the period in question from 1991 to 1995, are 
essentially similar in that they deal with the manifestations 
of the veteran's disability as they relate to occupational or 
social impairment.  As both sets of criteria are concerned 
with the same manifestations, the Board finds that to rate 
the veteran separately for each disability would result in 
the veteran being rated twice for the same manifestations, 
which would result in impermissible pyramiding under 38 
C.F.R. § 4.14.

As to the question of whether the veteran would be entitled 
to an increased rating for his schizophrenia with PTSD during 
the period from December 11, 1991, to March 14, 1995, the 
Board notes that the relevant evidence of record consists of 
a VA examination and outpatient treatment records.

A December 1991 outpatient treatment record indicated that 
the veteran continued to turn down referral for the PTSD 
inpatient treatment program.  The veteran was diagnosed with 
schizophrenia, and chronic/severe PTSD.

A further treatment record from December 1991 is partly 
illegible, but does note that the veteran reported feeling 
uncomfortable in crowds.  He also indicated that he had not 
worked for several months, and had given up working due to a 
painful arm and left shoulder.

The veteran received a VA examination on February 5, 1992.  
The results of that examination indicated that the veteran 
had been married for nineteen years, and had two sons ages 
eighteen and thirteen living at home.  The veteran reported 
working at various poultry processing plants since service.  
He stated he had been unable to work since June 1991 due to 
left arm and shoulder problems, difficulty sleeping, and his 
mother's medical problems.  The veteran indicated no history 
of legal problems except at Fort Gordon in 1970 when he tried 
to take an ambulance to get off the base.  He was later 
placed in the Psychiatric Unit there.  The veteran stated he 
drinks up to a six pack of beer per day, otherwise he has no 
history of alcohol abuse.  He smoked marijuana while in 
Vietnam.  He reported that he had not used illicit drugs for 
the past several years.  The veteran reported taking Valium 5 
mg. twice a day, Chlorpromazine 25 mg. at bedtime, 
Hydrochlorothiazide 12.5 mg. each day and Enalapril 20 mg. 
each day.  The veteran had a history of one psychiatric 
admission at Fort Gordon in 1970 while he was being treated 
for his left arm and shoulder wounds.  He spent approximately 
three months in the base psychiatric facility and was 
diagnosed as suffering from schizophrenia and depression.

As to a medical and occupational history, the veteran 
reported attending school through the seventh grade at which 
time he dropped out of school in order to help his parents on 
their family farm.  He was drafted into the Army in June of 
l969, remaining in the Army until October 1970.  He did his 
basic training at Fort Bragg, North Carolina, and he did his 
AIT at Fort Sam Houston Texas as a medical corpsman.  He also 
obtained his G.E.D. at Fort Sam Houston.  The veteran was in 
Vietnam from December 4, 1969 until May 20, 1970.  He was a 
medical corpsman with the First Air Calvary Unit stationed 
out of Quan Loi and Fire Base J.  He was at E4 rank.  He 
worked in the field, and would go out on patrols with squad 
units.  In May 1970 he was on a mission and his unit came 
under sniper fire.  He was hit in the left upper arm and 
shoulder.  After several hours he was evacuated, eventually 
to the Third Army Hospital in Saigon.  He received blood 
transfusions.  He was evacuated to Japan for surgery where he 
remained for two weeks prior to air evacuation back to Fort 
Gordon Georgia, where he remained hospitalized for further 
treatment of his injuries for several months.  It was while 
being treated for his arm and shoulder injuries that he 
developed psychiatric problems later diagnosed as 
schizophrenia.  He was treated in the Psychiatric Unit at 
Fort Gordon with psychotropic medications.  He was also 
treated for malaria at Fort Gordon.

The veteran reported requiring outpatient psychiatric follow 
up over the past several years. He has not had any further 
inpatient psychiatric treatment since Fort Gordon in 1970. He 
worked for poultry processing plants over the years.  His 
family doctor treated him for his nerves in the several years 
following Vietnam.

The veteran did attend four years of college but never got a 
degree as he worked on several different majors, never 
focusing on one entirely.

The veteran stated that at times in his past he has felt 
someone has been around him, like an invisible force, and he 
often feels that someone is in the room with him especially 
if he is alone.  He occasionally hears voices of which he is 
suspicious.  He has not had visual hallucinations.  Although 
he has had general thoughts of self-harm in the past he has 
no history of suicide attempts or intent.  His appetite is 
stable, his energy level is chronically low, and his libido 
is low with partial erectile impotence, which has gradually 
worsened over the last few years.  He had no symptoms of 
tardive dyskinesia or extrapyramidal symptoms.  He is unable 
to watch Vietnam movies, and has chronic recurrent thoughts 
of Vietnam on a daily basis.  The veteran reported visual 
flashbacks of the trauma of a firefight and the day he was 
hit in the arm with a bullet.  He was afraid while being 
evacuated and that feeling of fear comes back to him in his 
thoughts, dreams, and flashbacks.  He has recurrent 
nightmares of being shot and of gunfire.  He tries to avoid 
activities that arouse memories of traumas and tries to avoid 
thinking about them.  He has a diminished interest in 
previously enjoyed activities such as hunting and sports.  He 
feels detached and estranged from others.  He does not trust 
people.  He is irritable and sometimes has outbursts of 
anger.  He has difficulty concentrating and often wakes in a 
sweat after his nightmares.  He has difficulty falling and 
remaining asleep.

Upon mental status examination the veteran was on time for 
his appointment.  He was neatly dressed and groomed.  He was 
alert with clear sensorium.  He was cooperative with the 
interview process.  He was fully oriented with intact memory 
functions.  His mood was described as anxious and depressed 
at times.  His affect was somewhat blunted.  He spoke in a 
monotone voice.  His general fund of information was average.  
He denied present suicidal or homicidal ideation, intent or 
plans.  He was not found to be a present danger to himself or 
others.  He was suspicious of others.  He reported feeling as 
if someone was in the room with him especially if he was 
alone.  He reported occasionally hearing voices of 
undetermined origin.  He had no definite visual 
hallucinations.  He was not overtly delusional in the 
interview process.  His associations were coherent.  His 
insight was felt to be good.  His judgment was intact to the 
interview situation.  He was competent to participate in the 
interview.  There were no abnormal involuntary muscle 
movements or symptoms consistent with tardive dyskinesia 
observed in the interview.  The veteran was diagnosed with 
PTSD, and a history of schizophrenia, chronic 
undifferentiated type, in partial remission.

Outpatient treatment records dated June 1992 indicate that 
the veteran was seen for psychiatric treatment, and reported 
that he was "getting by".

In several February 1993 outpatient treatment records, the 
veteran reported that his PTSD symptoms were worse recently, 
and that he was having more problems with his nerves, 
although he felt his nerve medicine was working. The veteran 
indicated that he went walking when the weather permitted, 
and watched TV, particularly talk shows and game shows.

In the report of June 1993 social work, the veteran indicates 
that he was not having financial problems, as, although he 
was unemployed, his wife worked and he had his service 
connection money.  He reported no new problems or significant 
difficulties in daily living.  The veteran was diagnosed with 
a psychosis not otherwise specified, and it was proposed to 
rule out PTSD.

A December 1993 outpatient treatment record gives the veteran 
a diagnosis of "PTSD ?".

March 1994 outpatient treatment records indicate that the 
veteran reported that things at home were "soso", and that 
everyone has ups and downs.  The veteran also indicated that 
he did not feel that he was "worth a fly."

The report of June 1994 outpatient treatment indicates that 
the veteran was diagnosed with schizophrenia by history, that 
was stable with medication and regular follow ups.  This 
treatment record indicates that the veteran was being 
followed regularly for psychosis and schizophrenia. A note 
written in the margin of this treatment note, apparently by 
one of the veteran's doctors, but not the doctor who 
originally wrote this note, indicates that the veteran's 
proper psychiatric diagnosis is severe PTSD, with a history 
of psychosis secondary to PTSD.

A September 1994 report of outpatient treatment indicated 
that the veteran's psychosis was characterized by intense 
fear, including fear of people, and fear of cars.  The 
veteran also reported trouble with nightmares, insomnia, and 
flashbacks.  The veteran reported that he got his best relief 
of symptomatology from Valium.  The veteran received a 
diagnosis of chronic PTSD with a history of psychosis.

An October 1994 report of outpatient treatment indicates that 
the veteran was feeling fine, and had no new problems or 
complaints.  It was noted that the veteran carried diagnoses 
of chronic severe PTSD, and psychosis.

A December 1994 outpatient treatment record indicates that 
the veteran was noted to have a diagnosis of severe PTSD with 
hallucination like flashbacks.  He was also noted to have 
paranoia that was possibly secondary to hypervigilance.

The veteran did not receive another VA examination until 
March 14, 1995, at which time his evaluation was increased, 
and after which his evaluation is not in dispute.  This 
examination shows an increase in psychiatric symptoms.  The 
veteran was said to have a constricted and blunted mood and 
affect.  He was said to have marked difficulty with 
concentration, and needed help with the paper work.  He was 
very concrete in thinking.  His insight and judgment were 
described as severely impaired.  It was noted that his level 
of functioning was virtually nil at the time of this 
examination.  Because of the overall symptoms, the examiner 
at this time noted that it was all but impossible for the 
veteran to work in the workplace.

Taking into account all relevant evidence, and resolving all 
doubt in favor of the veteran, the Board finds that the 
veteran would be more properly rated as 50 percent disabled 
from December 11, 1991, to February 4, 1992.  In this regard, 
the Board notes that the evidence from this time period 
showed that the veteran reported feeling uncomfortable in 
crowds, and was diagnosed with chronic/severe PTSD. Although 
there are minimal records from this time period, the Board 
finds, in light of the veteran's diagnosis of chronic and 
severe PTSD at this time, resolving all doubt in favor of the 
veteran, and mindful of the findings upon VA examination 
which occurred directly after this time period, and which are 
discussed in detail below, the Board finds the veteran's 
symptomatology at this time consistent with a finding of 
considerable social and industrial impairment, such that a 
50% rating would be warranted.

However, there is no evidence of record from this time to 
indicate that the veteran would warrant a 70% rating during 
this time period.  In this regard, the Board finds that the 
above mentioned evidence does not show severe impairment of 
social and industrial adaptability.  In this regard, while a 
December 1991 outpatient treatment record indicated that the 
veteran had not worked for several months, it was noted that 
this was due to a painful arm and left shoulder, and not due 
to the veteran's psychiatric disability.  Therefore, the 
Board finds that the veteran would be more properly rated as 
50 percent disabling from December 11, 1991, to March 14, 
1995.

However, the Board finds, taking into account all relevant 
evidence, and noting the relevant Diagnostic Codes as cited 
above, the Board finds that the veteran was properly rated, 
for the period February 5, 1992 to March 14, 1995, as 50 
percent disabled.  In this regard, while the veteran was 
shown to have considerable social and industrial impairment, 
the veteran's level of impairment was not found to rise to 
the level of severe impairment of social and industrial 
adaptability, such that a higher rating would be warranted.  
Specifically, although the veteran, in the report of VA 
examination dated February 1992, indicated that he heard 
voices, suffered from flashbacks, suffered from anger 
outbursts, and had difficulty sleeping, and was found to be 
anxious and depressed with a blunted affect, upon 
examination, the veteran was also found to be not overtly 
delusional, to have coherent association, to have good 
insight, to have intact judgment, and to be competent.  
Further, the veteran indicated that he had left work not only 
due to trouble sleeping, but also due to his left arm and 
shoulder problems, and his mother's medical problems.  Also, 
it is noted that at the time, the veteran had been married 
for 19 years, and had two sons living at home, indicating 
that the veteran was able to maintain effective relationships 
with people at this time.  

Although the veteran reported in February 1993 that his PTSD 
symptoms were worse recently, a June 1993 report of social 
work indicates that the veteran reported that he was having 
no new problems or significant difficulties in daily living.  
While the veteran was found on outpatient treatment in 
December 1994 to have hallucination like flashbacks, and 
paranoia that was possibly secondary to hypervigilance, and 
the veteran was noted in June 1994 to have severe PTSD, the 
Board notes that none of the other's veteran's outpatient 
treatment records or his examination report indicate such 
severe symptoms.  Specifically, the veteran's February 1992 
examination report, while noting that the veteran did have 
visual flashbacks, indicated that they did not rise to the 
level of visual hallucinations, and did not indicate that the 
veteran had any paranoia or hypervigilance.  Therefore, 
taking into account all evidence of record, and considering 
the veteran's entire symptomatology, the Board finds that the 
veteran's symptomatology from this time period, as noted 
above and as shown in the record, is most consistent with a 
finding of considerable impairment of social and industrial 
adaptability, such that a 50 percent rating would be 
warranted, the rating the veteran is currently receiving for 
this time period.  

The Board notes that the preponderance of the evidence 
submitted during this time does not show severe impairment of 
social and industrial adaptability, such that a higher rating 
would be warranted during this time frame.  In this regard, 
as noted above, the veteran at this time had been married for 
19 years, and had two sons who lived at home, which indicates 
that he was able to maintain at least some social 
relationships.  Further, as noted above, VA examination found 
the veteran to be not overtly delusional, to have coherent 
association, to have good insight, to have intact judgment, 
and to be competent.  The Board is of the opinion that these 
findings are inconsistent with a finding of severe impairment 
of social and industrial adaptability.  Therefore, the Board 
finds that a rating in excess of 50% would not be warranted 
for this period.

Thus, the veteran is found to not be entitled to a higher 
rating for his undifferentiated type schizophrenia with PTSD, 
for the period from February 5, 1992, to March 14, 1995.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied. 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).
	

ORDER

Entitlement to an evaluation of 50 percent from December 11, 
1991, to February 4, 1992, for the veteran's service 
connected undifferentiated type schizophrenia with PTSD, is 
granted to this extent, subject to the law and regulations 
governing the award of monetary benefits. 

Entitlement to an evaluation in excess of 50 percent for the 
veteran's service connected undifferentiated type 
schizophrenia with PTSD, from February 5, 1992, to March 14, 
1995, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



